PER CURIAM.
On February 26, 1920, plaintiff took passage on one of defendant’s passenger trains at Canton, South Dakota, and traveled to Hawarden, Iowa. At,Canton he purchased his ticket and checked his personal baggage, a suit case, in the usual manner, and received the usual baggage check. The train carrying plaintiff and his baggage arrived at Hawarden at 2:44 p. m. February 26. Before 8 a. m. of the twenty-seventh, he presented his baggage check and demanded his baggage. During the night defendant’s depot which contained the baggage was burglarized and plaintiff’s baggage was stolen and could not be found. Plaintiff sued for the value of the baggage and the court found-for plaintiff. Defendant appeals.
It is conceded that, if defendant’s liability as carrier continued during the night of the twenty-sixth, the judgment was proper, but that, if defendant’s liability as carrier had ceased and he was liable only as warehouseman, the judgment cannot be sustained. This then is the decisive question in the case.
It is clear that, when the passenger' and the checked baggage travel on the same train, the liability of the carrier continues for such reasonable time after the arrival of the baggage as is necessary to permit the passenger to present his check and to enable t'he company to effect delivery. 5 R. C. L. 216. The carrier liability is rigid and the passenger cannot extend it by postponing the time of taking possession to suit his own convenience.
In determining what is a reasonable time, allowance must be made for the crowded condition of the depot and perhaps other circumstances, and the question is generally one of fact, but, if the facts are undisputed, the question is one of law for the court. Ditman Boot & Shoe Co. v. Keokuk & W. R. Co. 91 Iowa, 416, 59 N. W. 257, 51 Am. St. 352.
The facts are not in dispute in this case. The question is whether as a matter of law a delay from 2:44 p. m. until the next morning was an unreasonable -delay.
The decisions are in conflict, but the decided weight of authority is that, in the absence of special circumstances, a delay from the afternoon of one day until the morning of the next is unreasonable. Jacobs v. Tutt, 33 Fed. 412; Wiegand v. Central R. Co. 75 Fed. 370; Kansas City, F. S. & M. Ry. Co. v. McGahey, 63 Ark. 344, 38 S. W. 659, 36 L. R. A. 781, 58 Am. St. 111; Nealand v. Boston & Maine Rd. 161 Mass. 67, 36 N. E. 592; Roth v. Buffalo & State Line R. Co. 34 N. Y. 548, 90 Am. Dec. 736; Ouimit v. Henshaw, 35 Vt. 605, 84 Am. Dec. 736; Louisville & C. & L. R. Co. v. Mahan, 8 Bush. (71 Ky.) 184; Cohen v. St. Fouis I. M. & S. Ry. Co. 59 Mo. App. 66, 10 C. J. 1219. This construction of the carrier’s liability appeals to us as just and we sustain it There are no special circumstances in this case. The result is the judgment must be reversed.
Judgment reversed.